Title: To George Washington from Oliver Wolcott, Jr., 21 September 1796
From: Wolcott, Oliver, Jr.
To: Washington, George


                        
                            Sir, 
                            Philadelphia Sept. 21st 1796
                        
                        I have the honour to put under cover a Letter from Mr Whipple in answer to one
                            I wrote respecting the Servant Girl & to be with the most perfect respect, Sir, your
                            obedt & humble servt
                        
                            Oliv. Wolcott Jr
                            
                        
                    